Citation Nr: 1829280	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  04-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1. Whether termination of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 1, 2004 was proper.

2. Entitlement to a TDIU during the period from February 1, 2004.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 RO decision that in pertinent part, reduced disability ratings for the Veteran's service-connected left shoulder disability (20 to 0 percent), left knee disability (30 to 10 percent), right CTS (40 to 0 percent), and left CTS (20 to 0 percent), each effective February 1, 2004, and also terminated a TDIU effective from February 1, 2004. The Veteran appealed these determinations and for increased ratings.

A February 2004 rating decision restored a 20 percent rating for residuals of a left shoulder injury with surgical repair based upon regulations limiting reductions for ratings in effect for at least 20 years. In an August 2005 rating decision, separate 10 percent ratings were assigned for right and left CTS effective from February 1, 2004. 

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development in November 2007 and February 2010. 

In a July 2011 rating decision the RO granted an increased 20 percent rating for left knee tibial plateau fracture effective from February 1, 2004, and established service connection for degenerative joint disease of the left knee and assigned a 10 percent rating effective March 25, 2011.

A hearing was held in December 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a July 2012 decision, the Board in pertinent part, determined that the October 2003 rating reductions were proper, denied increased ratings for a left shoulder disability, right knee disability, left knee disability, and bilateral CTS, and remanded the issues of the propriety of the termination of a TDIU rating and entitlement to a TDIU from February 1, 2004 to the AOJ for additional development. The case was subsequently returned to the Board.

The Board notes that although the AOJ included the issues of entitlement to increased ratings for bilateral CTS in the October 2015 supplemental statement of the case, these issues were previously adjudicated in the Board's July 2012 decision and are not in appellate status.


FINDINGS OF FACT

1. There was clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated on February 1, 2004.

2. The Veteran's combined service-connected disability rating was 50 percent disabling from February 1, 2004, 60 percent disabling from April 6, 2009 to March 25, 2011 (with the exception of the period from November 6, 2009 to April 10, 2010 when a temporary total rating for convalescence was in effect), and 70 percent disabling from March 25, 2011. 

3. The weight of the evidence shows that the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment during the period prior to March 25, 2011.

4. From March 25, 2011, according to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1. Severance of the TDIU from February 1, 2004, was proper. 38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§  3.105 (e), 3.343, 4.16 (2017).

2. The requirements for establishing entitlement to a TDIU are not met during the period prior to March 25, 2011. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

3. Resolving all reasonable doubt in his favor, the criteria are met for a TDIU during the period from March 25, 2011. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In addition, with regard to the TDIU termination, the regulation governing reductions, 38 C.F.R. § 3.105 (e), contains its own notice provisions and procedures which is further discussed below, and which were properly completed. The Veteran has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

The Board previously remanded this case, most recently in July 2012, to obtain updated employment information from the Veteran, and for a medical opinion as to whether he was shown at the time of the October 2003 TDIU termination decision to have been actually employable based upon service-connected disabilities, to include identification of the pertinent evidence considered and the degree of confidence (i.e., clear and convincing or less than clear and convincing) and if he is not considered to have been actually employable based upon his service-connected disabilities at that time, whether the evidence demonstrates that he is presently, or for any identifiable period of time after February 1, 2004, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

While this case was in remand status, VA examinations of the Veteran's service-connected disabilities were performed in February 2014 and May 2015.

In March 2018, the Veteran's representative asserted that another remand is required to obtain a VA medical opinion as to the first question posed in the Board's remand instructions, as the VA examiners did not provide an opinion in response to this question. 

Since the prior Board remand, the United States Court of Appeals for Veterans Claims (Court) has held that the ultimate determination of whether a Veteran is capable of substantial gainful employment rests with the VA adjudicator, not a medical examiner. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 U.S.C. § 5103A (d)(1) ) (the VA adjudicator has the ultimate responsibility for a TDIU determination and VA is not required in every case to obtain a single medical opinion regarding the combined impact of all service-connected disabilities). In light of the Court's holding, the Board concludes that the medical opinion requested in the prior remand is not required, that the VA examiners provided the necessary medical opinions regarding the functional impact of the Veteran's service-connected disabilities, and that further medical comment is not needed.

The Board further finds that the AOJ has substantially complied with its prior remand orders. In this regard, the Board directed that VA examinations be conducted and additional treatment records be obtained, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Propriety of Termination of TDIU 

The Veteran essentially contends that his TDIU should not have been terminated in the October 2003 rating decision on appeal. In March 2018, the Veteran's representative asserted that the RO's 2003 termination of the Veteran's TDIU rating violated the provisions of 38 C.F.R. § 3.343(c), in that the RO failed to determine whether employability was established by clear and convincing evidence.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a). A TDIU may also be assigned on an extraschedular basis. 38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Historically, a June 2002 rating decision granted entitlement to a TDIU effective September 5, 2001. The Veteran's service-connected disabilities at that time included right CTS (40 percent), left knee tibial plateau fracture with instability (30 percent), left CTS (20 percent), and left shoulder injury with surgical repair (20 percent). The combined service-connected disability rating was 80 percent. It was noted that a future examination was planned to evaluate the severity of service-connected right CTS, then rated as 40 percent disabling, since improvement was expected due to a recent surgery.

A VA examination of the Veteran's service-connected disabilities was conducted in December 2002 for reevaluation of his service-connected disabilities. Thereafter, a January 2003 rating decision proposed termination of a TDIU. Rating reductions were also proposed for the Veteran's service-connected left shoulder, bilateral CTS, and left knee disabilities. 

An October 2003 rating decision effectuated the rating reductions and terminated a TDIU effective from February 1, 2004, on the basis that the Veteran failed to report for a VA examination and no longer met the schedular requirements for a TDIU under 38 C.F.R. § 4.16.

A February 2004 rating decision restored the 20 percent rating for the residuals of a left shoulder injury with surgical repair based upon regulations limiting reductions for ratings in effect for at least 20 years. The rating decision noted the decisions to reduce the ratings were based upon the evidence of record and noted that the Veteran had failed to report for VA examinations and had refused an examination in October 2003. Subsequent rating decisions awarded increased separate 10 percent ratings for right and left CTS and a 20 percent rating for the left knee tibial plateau fracture with instability effective from February 1, 2004. The combined service-connected disability rating from February 1, 2004 is 50 percent.

The TDIU termination matter at issue involves a TDIU that was not in effect for a 20-year period and is not a protected rating. VA regulations provide that in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence. When in such a case the veteran is undergoing vocational rehabilitation, education or training, the rating will not be reduced by reason thereof unless there is evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrates affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability. Neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity under 38 U.S.C. § 1718 shall be considered evidence of employability. 

In his September 2001 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he had become too disabled to work as result of his left shoulder and left and right wrist disorders on September 4, 2001. He noted he had been laid off from his employment as an aircraft mechanic, but he also stated he left this job because of disability. He reported he had not tried to find other employment. He also reported he had completed two years of college education. A subsequent statement from his employer noted he was not working because there was not enough work, but also noted that he had been unable to do some work at times because of pain and that he had gone home at times due to pain.

A December 2001 VA examination included a diagnosis of bilateral shoulder tendonitis, left currently symptomatic and greater than the right. The examiner stated he was currently unemployable as an aircraft mechanic with his current conditions. Records also noted the Veteran sustained injuries including severe injuries to the neck and back in a January 2002 motor vehicle accident.

VA treatment records dated in August 2002 noted crepitus to the knees, bilaterally, with no evidence of laxity. An October 2002 note from an orthopedic surgeon, U.T.B., M.D., reported the Veteran complained of constant left knee pain which had worsened over the last year and was associated with a giving way feeling. It was noted he had undergone a left knee arthroscopy the previous year. The examiner also noted the Veteran was known to him from a previous right carpal tunnel release. Examination revealed left knee range of motion from 0 to 130 degrees with crepitus on motion. There was mild left quadriceps atrophy and medial joint line tenderness, but no instability and no effusion. The diagnoses included left knee degenerative joint disease. It was noted the Veteran would be sent for physical therapy and that there was no indication for surgery.  

On VA examination in December 2002 the Veteran complained of constant left shoulder pain estimated as five or six on a ten point scale which increased with certain movements. The examiner noted there was a well-healed scar in the anterior joint area with no point tenderness. The Veteran refused full active range of motion testing and stated that elevation above 90 degrees hurt too much and that attempted motion about that level required several days to return to normal. The examiner noted deltoid and biceps muscle strength was 5/5, bilaterally. It was also noted that the Veteran's left and right shoulders appeared to be physically the same. The diagnoses included left shoulder, post-surgical repair. The examiner also commented that the Veteran's statement of pain level did not meet the examiner's expectations on examination and the observations in non-testing. An X-ray examination revealed a radiographically negative left shoulder with no evidence of deformity, inflammation, or destructive changes. A March 2003 VA treatment report noted the Veteran called and complained of pain and difficulty moving his left shoulder.  

At an April 2003 hearing before a decision review officer, the Veteran's service representative asserted that TDIU should not be terminated as proposed because the evidence did not adequately address whether the Veteran was employable. The Veteran testified that he was unable to continue working as an aircraft mechanic due to his service-connected left shoulder and bilateral CTS disabilities. 

In his November 2003 notice of disagreement and subsequent statements in support of his claims, the Veteran stated that he had reported for his scheduled appointment in October 2003, but that he had been told by the receptionist that the doctor would not see him since he had evaluated him once before for a SSA disability claim. 

In his May 2004 VA Form 21-8940 the Veteran reported that he had last worked on January 8, 2002, became too disabled to work in 1997, and that his disability affected his full-time employment in 1976. He stated his service-connected left knee, left shoulder, and bilateral hand disabilities prevented him from securing or following any substantially gainful occupation. He stated he had worked as an aircraft mechanic from 1997 to January 2002 and lost 10 to 30 hours per week due to illness. He reported he left his last job due to his disability, but that he had received VA vocational rehabilitation benefits. He noted he had completed two years of college and that from 1973 to 1974 he had completed training in paint and auto body repair. He also stated that he had completed a VA Vocational Rehabilitation Services small business class from February to April. 

VA records dated in July 2004 noted the Veteran failed to report for VA shoulder joint and neurological examinations. It was noted he had been called and that he stated he would not be available for examinations until after August due to scheduled surgery for family members. 

A July 2004 private outpatient occupational therapy initial evaluation noted the Veteran sustained injuries in a January 2002 motor vehicle accident including to the back, neck, and thumb. It was also noted that he had been an airframe and power system mechanic and aircraft inspector before the accident and had tried to go back to work once since then and was unable to work due to difficulties lifting, moving, and performing job tasks. The specific reasons for this difficulty were not identified, but the examiner noted the Veteran's forearms, elbows, wrists, and shoulders were within normal limits for range of motion and strength. 

On VA examination in April 2005 a board-certified orthopedic surgeon found the Veteran's pain had a major functional impact on his left shoulder and assessed his functional impairment as moderately severe. His left shoulder and left knee disabilities were noted to have had an impact on his ability to secure or maintain a job as an aviation mechanic, but that he was undergoing vocational rehabilitation training and that it could not be determined if he was able to be otherwise gainfully employed. 

VA Vocational Rehabilitation records dated in October 2005 found the Veteran's self-employment plan for an aircraft parts business was a reasonable and feasible objective. It was noted he could no longer work as a mechanic due to physical limitations. 

A November 2006 SSA determination found the Veteran was disabled beginning in June 2002, due to service-connected and non-service-connected disabilities.

Records show the Veteran sustained a subarachnoid hemorrhage secondary to rupture of an anterior communicating aneurysm in July 2008. This is a non-service-connected disability.
 
VA Vocational Rehabilitation records show the Veteran's program was discontinued effective July 21, 2008. It was noted it was not currently feasible for him to participate in services due to his medical conditions.

VA examination in March 2010 included a diagnosis of left shoulder degenerative joint disease and noted that the impact on occupational activities were decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased upper extremity strength, and pain. The effects on usual daily activities included severe effects on sports and exercise, moderate effects on chores, recreation, traveling, and driving, and mild effects on shopping, feeding, bathing, and dressing. 

A VA neurological examination was performed in February 2011 to consider the Veteran's residuals from a stroke in July 2008. It was noted that the Veteran was self-employed in the aircraft business, and had been for years.

VA general medical examination on March 25, 2011 noted the Veteran had been self-employed in the aircraft business for five to ten years and that he had not lost any time from work over the past 12 months. The examiner found the severity of the Veteran's service-connected disabilities did not preclude him from obtaining or retaining substantially gainful sedentary employment. The examiner also noted medical literature references which defined sedentary employment.

A July 2011 rating decision granted increased ratings and noted service-connected disabilities including left shoulder injury with surgical repair (20 percent), left knee tibial plateau fracture with instability (20 percent), right carpal tunnel syndrome (10 percent), left carpal tunnel syndrome (10 percent), mild patellofemoral and tibiofemoral degenerative joint disease of the right knee (10 percent), SLAP lesion of the right shoulder (10 percent), and degenerative joint disease of the left knee (10 percent). The combined service-connected disability rating was 70 percent, effective from March 25, 2011.

At his Board video conference hearing in December 2011 the Veteran testified that he had worked with VA Vocational Rehabilitation to start an aircraft salvage business which was continuing, but that his business had slowed since his brain aneurysm. He stated his VA vocational rehabilitation case was in interrupted status until his disability percentages were resolved. 

In an August 2012 VA Form 21-8940, the Veteran stated that he became too disabled to work on January 8, 2002, and that he worked as an aircraft mechanic from 1997 to January 2002. He did not report having had any self-employment. He reported receiving education/training from VA vocational rehabilitation in business administration from September to October 2006.

In a February 2014 statement, the Veteran's former employer, of Ray's Aircraft Services, stated that the Veteran worked there from 1999 to June 7, 2002 in aircraft maintenance. He worked 3 to 8 hours per day. He was allowed to work as he was able, and could turn down work that was too strenuous. He stated that the Veteran was unable to handle the work and quit.

On VA examination of the shoulders in February 2014, the examiner indicated that the Veteran had limitation of motion and pain on movement in both shoulders, and he was unable to work with his hands above shoulder level. The examiner opined that the Veteran was not unemployable due to service-connected shoulder issues.

On VA examination of the knees in February 2014, the examiner noted that the Veteran had pain on motion of the knees, and opined that the Veteran was not unemployable due to service-connected knee disabilities. The examiner noted that the Veteran used a cane primarily for three-point stance assurance since his stroke.

Nerve conduction studies in February 2014 were consistent with mild to moderate CTS at both wrists, and ulnar motor and sensory distal latencies were also significantly slowed at the wrists. On VA neurological examination of the upper extremities in February 2014, the examiner noted moderate to slight decrease in sensation of the lateral hands compatible with ulnar nerve compression syndrome, and opined that the Veteran was not unemployable due to CTS or ulnar nerve compression syndrome since 2004.

In an October 2014 statement, the Veteran said he had not been employed since he left Ray's Aircraft in 2002, and that he received disability benefits from SSA.

A report of a May 2015 VA examination of the Veteran's bilateral CTS reflects that the examiner noted that the Veteran had been unemployed since 2002, and had been receiving SSA disability benefits due to medical conditions. The Veteran reported that he was unable to work as a mechanic due to his bilateral CTS.

A report of a May 2015 VA knee examination reflects that the examiner opined that the Veteran was unable to work in occupations that required extensive walking.

A May 2015 VA medical opinion reflects that the examiner opined that the Veteran's service-connected conditions did not preclude the Veteran from obtaining or retaining substantially gainful sedentary employment. The examiner noted that the Veteran reported that prior to his motor vehicle accident in 2002 he was able to secure gainful occupation. Currently he was volunteering to help Veterans, to include driving them, carrying groceries, and providing counseling.

After a review of all of the evidence of record, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have been met. The Veteran was notified of the RO's intent to terminate the TDIU by a letter dated in January 2003. The record shows that the Veteran was provided a predetermination hearing and adequate VA efforts were taken to provide the Veteran an examination to reevaluate his service-connected disabilities. The Board finds no merit to the Veteran's implied claims of VA misconduct in the scheduling of examinations. The presumption of regularity of the administrative process as to this matter has not been rebutted by clear evidence. The Board also finds the Veteran has provided conflicting statements concerning whether he called VA in an attempt to reschedule examinations and as to the events he reported had occurred at the office of Dr. S. The medical evidence of record, particularly as to the Veteran's service-connected right and left CTS disability, demonstrated material improvement under the ordinary conditions of life. A February 2001 nerve conduction and EMG report found no evidence of recurrence of left CTS and records dated in May 2001 show he underwent a right carpal tunnel release with good result. VA records dated in December 2001 show his bilateral CTS had been asymptomatic. 

Final action to terminate the TDIU was taken pursuant to 38 C.F.R. § 3.105 (e) in October 2003. The Veteran was informed of the decision by a letter dated in November 2003. The termination was made effective on February 1, 2004. The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires"). 38 C.F.R. § 3.105(e). The Veteran has not asserted that these procedural provisions were not followed. Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the termination of the TDIU, which resulted in a reduction of the Veteran's benefits. 

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82   (1992).

Turning to the relevant evidence, the RO supported its June 2002 grant of entitlement to a TDIU by citing the findings of a December 2001 VA examiner, who concluded that the Veteran was not employable as an aircraft mechanic due to his service-connected disabilities. 

The additional evidence that was before the RO when it terminated the Veteran's TDIU in October 2003 consisted of a report of a December 2002 VA examination VA medical records, and lay statements and testimony from the Veteran and his wife. The examiner noted that the Veteran complained of bilateral knee pain, bilateral wrist pain, and bilateral shoulder pain. The Veteran and his wife both maintained that he had pain in his shoulders and hands, and the Veteran testified that his hands cramped up after just a few minutes of using them. He said he was unable to work due to his shoulder and wrists and difficulty standing. These statements are contradicted by the other evidence of record showing that he was able to run his own business for years afterward, which reduces the probative value of his statements.

For the purpose of the termination of a TDIU rating, actual employment is not synonymous with actual employability. A finding of "actual employability" under 38 C.F.R. § 3.343 (c)(1) must encompass a finding that the Veteran is no longer unemployable - that is, is no longer "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" under 38 C.F.R. §  4.16 (a). Faust v. West, 13 Vet. App. 342 (2000). The Court has defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income. Id., see also Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability).

The Board finds that at the time of the October 2003 rating decision, actual employability is established by clear and convincing evidence. The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable." Vanerson v. West, 12 Vet. App. 254, 258 (1999). The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt. Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993). Records show that although he stopped working for his former employer in January 2002, he subsequently received vocational rehabilitation and training in a sedentary position that required less manual dexterity, was self-employed and successfully ran his own business for years, and there was evidence of marked improvement in his physical conditions, as shown by the significant decrease in severity of his right CTS after surgical repair. The evidence as a whole demonstrated affirmatively his capacity to pursue the vocation or occupation for which VA vocational rehabilitation services were intended to qualify him.

The Board finds that the evidence before the RO in October 2003 proves a capacity for work to a reasonable certainty when viewed in the context of the record as a whole. Thus, as the record contains clear and convincing evidence of actual employability, termination of the Veteran's TDIU from February 1, 2004 was proper.

Entitlement to a TDIU during the Period from February 1, 2004 

The Board will now consider whether the Veteran became unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities during the period from February 1, 2004.

The Veteran's combined service-connected disability rating was 50 percent disabling from February 1, 2004, 60 percent disabling from April 6, 2009 to March 25, 2011 (with the exception of the period from November 6, 2009 to April 10, 2010 when a temporary total rating for convalescence was in effect), and 70 percent disabling from March 25, 2011. A TDIU may not be assigned during the November 6, 2009 to April 10, 2010 period during which he already had a 100 percent rating, and a TDIU is not warranted under 38 C.F.R. § 4.16(a) during the period prior to November 6, 2009, as the schedular criteria (a combined 70 percent rating) are not met. From March 25, 2011, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met. 

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the Veteran previously worked for Ray's Aircraft Services, beginning in April 1999. The evidence of record is conflicting as to when he stopped working there. The Veteran has at times reported that he became too disabled to work in September 2001 (see his September 2001 VA Form 21-8940), in January 2002 (see his May 2004 VA Form 21-8940), and June 2002 (see SSA records).

In February 2002, Ray's Aircraft Services stated that the Veteran stopped working there in September 2001 because there was not enough work, but also noted that he had been unable to do some work at times because of pain and that he had gone home at times due to pain. 

In a February 2014 statement, Ray's Aircraft Services, stated that the Veteran worked there from 1999 to June 7, 2002 in aircraft maintenance. He worked 3 to 8 hours per day, 40 hours per week. He was allowed to work as he was able, and could turn down work that was too strenuous. He stated that the Veteran was unable to handle the work and quit. Records on file show that the Veteran worked there from late April 2002 until late May 2002.

A November 2006 SSA determination found the Veteran was disabled beginning in June 2002, due to severe impairments from hepatitis C, degenerative disc disease of the cervical and lumbar spine, osteoporosis, left knee degenerative joint disease, left shoulder sprain, CTS, avulsion fracture of the ulnar aspect of the head of the first metacarpal of the right hand, and status post kidney stone removal. In other words, SSA concluded that he was disabled due to service-connected and non-service-connected disabilities.

Records show the Veteran sustained a subarachnoid hemorrhage secondary to rupture of an anterior communicating aneurysm in July 2008, and has residuals from this condition. This is a non-service-connected disability.
 
VA Vocational Rehabilitation records show the Veteran's program was discontinued effective July 21, 2008. It was noted it was not currently feasible for him to participate in services due to his medical conditions.

Although the Veteran has asserted that he was unable to work since January or June 2002, the evidence of record shows that he subsequently received vocational rehabilitation services and started and ran his own business for several years after that. These contradictions reduce the credibility of his statements as to his inability to work during the period prior to March 25, 2011. The weight of the evidence does not show that his service-connected disabilities alone rendered him unable to secure or follow substantially gainful employment prior to that date. Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU prior to March 25, 2011 and that referral for extraschedular consideration for a TDIU rating prior to March 25, 2011 under 38 C.F.R. § 4.16(b) is not appropriate in this case. 

During the period from March 25, 2011, the evidence reflects that the Veteran has impairment due to both service-connected and non-service-connected disabilities. Recently, VA examiners have opined that his various service-connected disabilities do not individually prevent him from working. 

In October 2014, the Veteran asserted that he had no employment or self-employment income from 2003 to 2014, except for SSA disability benefits. He enclosed tax forms showing that he received only marginal income from his business.

A May 2015 VA medical opinion reflects that the examiner opined that the Veteran's service-connected conditions did not preclude him from obtaining or retaining substantially gainful sedentary employment. The examiner noted that the Veteran reported that prior to his motor vehicle accident in 2002 he was able to secure gainful occupation. Currently he was volunteering to help Veterans, to include driving them, carrying groceries, and providing counseling.

Whether a service-connected disability or disabilities renders a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

The Board finds that from March 25, 2011, the weight of the evidence suggests that the Veteran's service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training. The record shows that he does not have substantially gainful employment that is more than marginal, that his self-employment income does not provide a living wage (see Moore v. Derwinski, 1 Vet. App. 356 (1991)). His service-connected disabilities produce significant physical limitations, and play a major role in his inability to obtain and maintain employment that could be considered substantially gainful, in that they affect his ability to perform this level of work on a consistent basis. Thus, with application of the benefit-of-the-doubt rule (38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met from March 25, 2011 under 38 C.F.R. § 4.16(a). 


ORDER

Termination of a TDIU from February 1, 2004 was proper.

Entitlement to a TDIU from March 25, 2011, and no earlier, is granted.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


